t c summary opinion united_states tax_court david k carlson petitioner v commissioner of internal revenue respondent docket no 9071-05s filed date david k carlson pro_se catherine l campbell for respondent wherry judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case this case is before the court on a petition for redetermination of a deficiency for the taxable_year the issue for decision is whether petitioner is liable for a deficiency attributable to the 10-percent additional tax under sec_72 for an early distribution from an employee_stock_ownership_plan background some of the facts have been stipulated by the parties the stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in spokane washington petitioner was born in petitioner has been an employee of kaiser aluminum chemical corp a k a kaiser aluminum--trentwood kaiser since at least in and kaiser and the united steelworkers of america uswa came to a labor agreement in which the uswa agreed that union members would give up wages and benefits which included vacation medical dental and vision in exchange for kaiser cumulative series a preferred_stock on date kaiser issued a notice entitled preference stocks issued contributed to employee stock plans which stated in pertinent part kaiser aluminum chemical corporation today announced that in accordance with previous commitments it has issued big_number shares of its cumulative series a preference stock and contributed it to the kaiser aluminum uswa united steelworkers of america employee_stock_ownership_plan the plan was established last year as part of the labor agreement negotiated with the uswa this issue is not convertible to common_stock and therefore does not dilute the value of common shares also this issue of preferred_stock cannot vote in the current consent solicitation and while held in the plan will not receive cash dividends until at the earliest the kaiser aluminum uswa employee_stock_ownership_plan summary provides the following description of the plan the plan at a glance briefly here are the main features of the plan all active hourly employees and those eligible for recall or entitled to return to work who were covered by the master labor agreement on date except those at the bay minette and halethorpe plants automatically participate in the plan shares of company preference stock the stock were allocated to your account in exchange for sacrifices you made in pay and other fringe_benefits during the period date through date no further contributions will be made 2a document entitled kaiser aluminum - uwsa employee_stock_ownership_plan states in pertinent part after an employee is in possession of his shares he receives a cumulative annual dividend of dollar_figure per share payable evenly over the year - on march june september and december according to petitioner’s testimony no dividends or interest were paid on the stock allocated to his account you receive the shares in your account if you retire leave the company die or are laid off or ill longer than six months you may be able to redeem the stock in cash from the company at dollar_figure per share through a separate redemption trust subject_to sufficient funding you are not taxed when these contributions are made to your account and you may be eligible for special tax treatment when you receive a payout from the plan federal_income_tax information the value of your stock either pro_rata redemption stock_distribution or distribution in connection with a special election is fully taxable in the year the distribution is received unless you elect that the distribution be directly rolled over to any ira the savings_plan or another qualified_plan or you accomplish a rollover within days after you receive a distribution other facts about the plan type of plan plan number the plan has been designed to qualify as a stock_bonus_plan the plan number is in petitioner withdrew dollar_figure from his account with the kaiser aluminum united steelworkers of america employee_stock_ownership_plan kaiser uswa esop he reported the withdrawal as pension income on line 16b of his joint form_1040 u s individual_income_tax_return for that year petitioner had not attained the age of in petitioner did not roll over his distribution into an individual_retirement_account savings_plan or other qualified_plan respondent mailed to petitioner and his wife laree m carlson a notice_of_deficiency on date in which respondent determined a deficiency of dollar_figure the deficiency arose from the imposition of the 10-percent additional tax under sec_72 petitioner filed a timely petition with this court which stated in pertinent part the money i received from my employer kaiser - trentwood was for concessions we took of dollar_figure per hour this was put into preferred a stock and we received no dividends or interest from this this is noted on the check stub as ordinary_income and was paid as e-stock on date appeals officer beth heritage ms heritage mailed to petitioner a letter in response to the one petitioner had mailed to the internal_revenue_service irs on date ms heritage’s letter stated in pertinent part in the course of my research i spoke to david foster from uswa in general terms - your name was not mentioned during our conversation and he confirmed that the union never intended for the stock to be part of a retirement_plan unfortunately i must look at how kaiser accounted for the stock payout not the union’s intent in negotiating the plan kaiser structured the stock payout as an employee_stock_ownership_plan or esop esops are defined in sec_401 as a ‘qualified plan ’ because qualified_plans receive special tax treatment distributions from them are also subject_to special rules while i understand that you were under the impression that this payment was essentially for ‘back pay ’ i cannot ignore the fact that the stock was held in a qualified_plan and thus the payment you received is classified as an early distribution i contentions of the parties discussion petitioner contends that respondent should treat similarly situated taxpayers the same petitioner claims that the federal_income_tax returns of other kaiser uswa esop participants were audited for their taxable years regarding withdrawals from the kaiser uswa esop and that at least one of the audited participants was found by the irs to be not liable for the sec_72 additional tax petitioner presented at trial a copy of a check and pay stub dated date for one of hi sec_3the special rules include an exception to normal income realization rules which permitted the uswa members to delay recognition of income as the result of kaiser cumulative series a preferred_stock allocations to their accounts until the stock was distributed to them even upon distribution if the stock was rolled over into a qualified_plan income_recognition might be further delayed this avoided the possible need for uswa members to pay tax before they could sell the stock or receive the cash needed to pay the tax fellow kaiser uswa esop participants that treated the esop withdrawal as ordinary_income petitioner also presented a letter from the same participant to the irs regarding the audit of hi sec_2001 federal_income_tax return the letter states you say i didn’t pay a penalty for cashing out a retirement program before i wa sec_59 years of age the problem is that this fund i was paid from was for back wages that i gave up between the letter goes on to make many of the same arguments raised by petitioner petitioner also presented a closing notice from the irs for that same kaiser uswa esop participant that stated we were able to clear up the differences between your records and your payers’ records if you sent us a payment based on our proposed changes we will refund it to you if you have already received a notice_of_deficiency you may disregard it in regard to petitioner’s disparate treatment argument respondent contends that there are many statutory exceptions to the imposition of the additional tax under sec_72 and that there are insufficient facts to ascertain that an exception did 4the check was for a total of dollar_figure the pay stub indicated that the distribution amount was dollar_figure and that dollar_figure was withheld in federal taxes the pay stub further indicated that the type of distribution was exmpt sic withdrawal not apply to the other kaiser uswa esop participant on the basis of insufficient facts respondent argues that it is impossible to determine whether the other kaiser uswa esop participant’s and petitioner’s situations are factually similar furthermore respondent contends that even if the other kaiser uswa esop participant’s situation was factually identical to petitioner’s respondent would not be estopped from determining that a deficiency is due from petitioner because if respondent made a mistake of law or fact in the other case he is not estopped from correcting it in this case petitioner also contends that the allocation of kaiser cumulative series a preferred_stock was the repayment of a loan ie the sacrifice of wages and benefits by uswa members to kaiser was a loan that was to be repaid via the kaiser cumulative series a preferred_stock respondent counter sec_5the court notes that respondent could have verified the reason petitioner’s coworker received disparate treatment including whether an exception pursuant to sec_72 applied but did not do so petitioner credibly testified that an irs employee instructed petitioner to redact his coworker’s name and social_security_number from all documents that petitioner submitted and petitioner complied at trial respondent argued that because the name and social_security_number had been redacted respondent could not determine who had potentially received disparate treatment and was therefore unable to look into it further the irs and ultimately respondent had in their possession the documents with the redacted information for years and could have asked petitioner to resubmit the documents without the pertinent information redacted petitioner was willing to provide the name of his coworker and did so at trial as well as his coworker’s social_security_number that petitioner stipulated that he received a distribution from a qualified_stock_option plan petitioner further argues that he received periodic_payments which the court interprets to mean that petitioner contends that an exception to sec_72 applies petitioner claims that starting in he received periodic_payments specifically testifying that for the next few contracts after we negotiated a little bit of payment of this stock at a time what i call periodic_payments now and then payments according to petitioner these payments continued through respondent objects to petitioner’s argument on the grounds that petitioner stipulated that none of the exceptions in sec_72 was applicable respondent cites rule e and 66_tc_312 for the proposition that the stipulation is a conclusive admission by the parties which they cannot contradict or change except in extraordinary circumstances respondent argues that the stipulations conclusively establish that the distribution was from a qualified_employee stock_option plan and was not subject_to any statutory exception to the imposition of the additional tax under sec_72 ii rule e rule e states that the court will not allow a signatory to a stipulation to qualify change or contradict the stipulation in whole or in part except where justice otherwise requires however small tax cases such as the instant case are conducted informally see rule b and c respondent asked petitioner to sign the stipulation of facts at the calendar call and insisted that petitioner should have no objection to the stipulations as the attached exhibits were provided by petitioner petitioner expressed concern that he did not have sufficient time to respond to the stipulation of fact as he received it days before the calendar call and was unable to discuss its contents with respondent petitioner appeared confused regarding the difference between respondent’s pretrial memorandum and the stipulation of facts erring on the side of informality the court will examine petitioner’s claims on their merits despite petitioner’s contrary stipulations as petitioner did not appear to fully comprehend the stipulation of facts or its significance iii sec_72 a introduction if a taxpayer receives a distribution from a qualified_retirement_plan the taxpayer will be subject_to an additional 10-percent tax on the amount of the distribution unless an exception enumerated in sec_72 is applicable pursuant to sec_4974 a qualified_retirement_plan is a plan described in sec_401 which includes a_trust exempt from tax under sec_501 an annuity plan described in sec_403 an annuity_contract described in sec_403 an individual_retirement_account described in sec_408 or an individual_retirement_annuity described in sec_408 such term includes any plan contract account or annuity which at any time has been determined by the secretary to be such a plan contract account or annuity pursuant to sec_401 a qualified_trust includes a_trust created or organized in the united_states and forming part of a stock bonus pension or profit-sharing_plan of an employer for the exclusive benefit of his employees or their beneficiaries an employee_stock_ownership_plan esop includes a stock_bonus_plan which invests primarily in qualifying employer_securities and meets the requirements of sec_401 sec_4975 the kaiser uswa esop is a qualified_stock bonus plan see the kaiser aluminum uswa employee_stock_ownership_plan summary supra and thus is a qualified_retirement_plan pursuant to sec_72 b exceptions sec_72 provides except as provided in paragraphs and paragraph which imposes the 10-percent additional tax shall not apply to any of the following distributions a in general --distributions which are-- i made on or after the date on which the employee attains age ii made to a beneficiary or to the estate of the employee on or after the death of the employee iii attributable to the employee’s being disabled within the meaning of subsection m iv part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his designated_beneficiary v made to an employee after separation_from_service after attainment of age vi dividends_paid with respect to stock of a corporation which are described in sec_404 or vii made on account of a levy under sec_6331 on the qualified_retirement_plan petitioner alleges that he received periodic_payments and that such distributions are excepted from the sec_72 additional tax if the payments are substantially equal and made at least annually for petitioner’s life or life expectancy or the joint lives or life expectancies of petitioner and his designated_beneficiary sec_72 petitioner did not present any evidence to substantiate his claim other than his uncorroborated testimony there is no evidence regarding the dollar amount or timing of distributions if any outside of the taxable_year petitioner’s uncorroborated testimony and bare assertions on brief standing without other admissible evidence cannot serve to establish that he received periodic annual payments for his life or life expectancy or for the joint lives of himself and his designated_beneficiary see rule b the court concludes that the exception enumerated in sec_72 is not applicable here iv loan petitioner argues that the distribution he received in from the kaiser uswa esop was the repayment of a loan a transfer of money will be characterized as a loan for federal_income_tax purposes where at the time the funds were transferred there was an unconditional obligation on the part of the transferee to repay the money and an unconditional intention on the part of the transferor to secure repayment 88_tc_604 affd without published opinion 855_f2d_855 8th cir in other words the parties must intend to create bona_fide debt the intention of the parties relates not so much to what the transaction is called or even what form it takes as it does to an actual intent that money advanced will be repaid 404_f2d_119 6th cir affg tcmemo_1967_102 see livernois trust v commissioner 433_f2d_879 6th cir affg tcmemo_1969_111 because direct evidence of a taxpayer’s state of mind is not generally available courts have focused on certain objective factors to determine whether a bona_fide loan exists the existence or nonexistence of a debt_instrument provisions for security_interest payments and a fixed repayment date whether the parties’ records if any reflect the transaction as a loan the source of repayment and the ability to repay the relationship of the parties whether any repayments have been made whether a demand for repayment has been made and failure to pay on the due_date or to seek a postponement see 370_f2d_178 6th cir affg tcmemo_1964_278 haag v commissioner supra pincite n the aforementioned factors are not exclusive and no one factor is dispositive see 326_us_521 smith v commissioner supra the factors are simply objective criteria helpful to the court in analyzing all relevant facts and circumstances geftman v commissioner tcmemo_1996_447 revd in part on other grounds 154_f3d_61 3d cir the ultimate question remains whether there was a genuine intention to create a debt with a reasonable expectation of repayment and did that intention comport with the economic reality of creating a debtor-creditor relationship 61_tc_367 petitioner must prove that a bona_fide debt was created and that the distribution he received in from the kaiser uswa esop was the repayment of a loan see rule a see also sec_7491 there is evidence that uswa members believed that their sacrifice of wages and benefits was a loan to kaiser richard williams mr williams a witness called by petitioner at trial testified that it was not the intention of uswa to create a qualified_stock_option plan but rather to create a form of loan however mr williams further testified that the end result was the creation of a qualified_stock_option plan by kaiser in her date letter to petitioner ms heritage acknowledged that uswa never intended for the stock to be part of a retirement_plan while ms heritage’s letter and the testimony of petitioner and mr williams all indicate that uswa members believed they were making a loan to kaiser there is no evidence indicating that kaiser intended to create a loan furthermore there is no debt_instrument reflecting the existence of a loan there were no provisions made for security_interest or a fixed repayment date the parties’ records do not make any reference to a loan rather the kaiser aluminum uswa employee_stock_ownership_plan summary and other documents state that the kaiser uswa esop was designed to qualify as a stock_bonus_plan after weighing all the factors the court concludes that the distribution petitioner received from the kaiser uswa esop in was not the repayment of a loan v equitable_estoppel petitioner’s position regarding the disparate treatment of kaiser uswa esop participants by the irs is in the nature of an argument for equitable_estoppel equitable_estoppel is a judicial doctrine that ‘precludes a party from denying his own acts or representations which induced another to act to his detriment ’ 98_tc_695 quoting 74_tc_743 affd 673_f2d_784 5th cir it is well settled however that the commissioner cannot be estopped from correcting a mistake of law even where a taxpayer may have relied to his detriment on that mistake 381_us_68 auto club of mich v commissioner 353_us_180 see also 286_f2d_258 10th cir affg 33_tc_379 77_tc_428 an exception exists only in the rare case where a taxpayer can prove he or she would suffer an unconscionable injury because of that reliance 78_tc_989 affd 710_f2d_1400 9th cir moreover the doctrine_of equitable_estoppel is applied against the government ‘with the utmost caution and restraint ’ 90_tc_684 quoting 76_tc_209 affd 810_f2d_209 d c cir in addition to the traditional elements of equitable_estoppel the court_of_appeals for the ninth circuit to which an appeal in this case would lie but for sec_7463 requires the party seeking to apply the doctrine against the government to prove affirmative misconduct 1_f3d_932 9th cir the aggrieved party must prove ‘affirmative misconduct going beyond mere negligence ’ and even then ‘estoppel will only apply where the government’s wrongful act will cause a serious injustice and the public’s interest will not suffer undue damage by imposition of the 6this court has also held that the commissioner may not take a position in litigation contrary to the commissioner’s published public guidance in the form of a revenue_ruling see 119_tc_157 that situation is quite different from the actions of individual employees including revenue agents whose actions are not subject_to the national_office level review or scrutiny that published rulings are accorded liability ’ 872_f2d_277 9th cir quoting 847_f2d_515 9th cir affirmative misconduct requires ‘ongoing active misrepresentations’ or a ‘pervasive pattern of false promises’ as opposed to an isolated act of providing misinformation purcell v united_states supra pincite petitioner has not met the requirements for equitable_estoppel it appears that petitioner relied on his coworkers’ representations that they were not subject_to the sec_72 additional tax not on any representations by respondent whether or not some similarly situated taxpayers received inappropriately lenient or favorable tax treatment this court has no authority to grant such treatment to petitioner and must enforce the tax laws as written vi conclusion the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
